Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-6 and 9-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lloyd (US 2016/0202224 A1).
Claim 1, a speaker device (Fig.6 and ¶0082, speaker assembly 600) comprising: a speaker unit configured to output a sound (Fig.6 and ¶0082, speaker 602); a speaker box covering at least a part of a back surface of the speaker unit (Fig.6 and ¶0082, speaker box 622 with substrate 607 (cover back of speaker)); and a duct (Fig.6 and ¶0082, air channel 635) comprising a first opening that is open within the speaker box (Fig.6 and ¶0082, interior opening 637), and a second opening opposite the first (Fig.6 and ¶0082, exterior opening 636), the duct communicating together an interior and exterior of the speaker box via the first and second openings (Fig.6), wherein the duct further comprises a third opening disposed in a midway location between the first and second openings (Fig.6 and ¶0083, valve 639; Fig.7A and ¶0083, valve opens under pressure differential). 
Claim 2, wherein the third opening is disposed in the midway location that corresponds to where a vibration node of a natural vibration of an air column that occurs within the duct is located (¶0084). 
Claim 4, wherein the third opening is disposed in a center portion between the first and second openings (Fig.6). 
Claim 5, further comprising a cover covering at least a part of the third opening (¶0086). 
Claim 6, wherein the duct comprises a dent dented from an interior toward exterior of the duct, the third opening is disposed at a bottom of the dent (Fig.6, opening 637 to opening 636 (90 degree bend via channel 635)), and the cover is disposed in the dent (Fig.7A and ¶0086, valve with diaphragm; Fig.6, valve 639 disposed in channel 635). 
Claim 9, wherein the third opening is open within the speaker box (see rejection for claim 1). 
Claim 10, a speaker device (Fig.6 and ¶0082, speaker assembly 600) comprising: a speaker unit configured to output a sound (Fig.6 and ¶0082, speaker 602); a speaker box covering at least a part of a back surface of the speaker unit (Fig.6 and ¶0082, speaker box 622 with substrate 607 (cover back of speaker)); and a duct (Fig.6 and ¶0082, air channel 635) comprising a first opening that is open within the speaker box (Fig.6 and ¶0082, interior opening 637), and a second opening opposite the first (Fig.6 and ¶0082, exterior opening 636), the duct communicating together an interior and exterior of the speaker box via the first and second openings (Fig.6); and a pressure regulating mechanism (Fig.6 and ¶0083 - ¶0084, valve 639; Fig. 7A and ¶0083, valve 700) disposed in a midway location between the first and second openings of the duct, the pressure regulating mechanism being configured to reduce a change in an internal pressure of the duct in the midway location (¶0083, valve 700 is held shut by spring tension and opened only when a pressure differential of the desired magnitude and direction is applied to the valve 700). 
Claim 11, a display device comprising: the speaker device according to claim 1; and a display unit configured to display an image (¶0030).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (US 2016/0202224 A1) in view of Rumbaugh (US 2008/0060732 A1).
Claims 7 and 8, Lloyd teaches an air flow diaphragm.
Lloyd does not teach the diaphragm is breathable and comprises a nonwoven fabric.

It would have been obvious to one skilled in the art before the effective filing date of the applicant’s claimed invention to configure in where the diaphragm is breathable and comprises a nonwoven fabric as taught by Rumbaugh in Lloyd for providing an open cell foam air-flow restrictor that permits passage of air.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




June 17, 2021
/SIMON KING/Primary Examiner, Art Unit 2653